DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 8/30/21. Claims 1, 3, 6, 7, 10, 12-16 and 19 have been amended. Claims 9 and 18 are withdrawn. Claims 2, 4-5 and 11 have bene cancelled. Claims 20-23 have been added. Claims 1, 3, 6-10, 12-23 are pending. 
Response to Arguments
Applicant’s arguments, filed 8/30/21, with respect to the rejections of claims 1-8, 10-17 and 19 as being anticipated by Barry (US5911710) under 102(b) have been fully considered and are not persuasive. Applicant argues, the amended to claim 1 to recite “an interior surface of the end piece comprises threads configured to engage corresponding threads on an exterior surface of the housing such that rotation of the end piece relative to the housing is effective to move the end piece longitudinally relative to the housing for transition of the tube between the proximal and the distal position” is not taught by the prior art. Examiner respectfully disagrees, where the housing (sheath housing 20) and end piece (shuttle housing 22) may be threadably locked instead of having the snap-ring arrangement as stated in C9:L31. The snap fit 53 arrangement is shown in Fig. 6, where the engagement portion of the shuttle housing 22 is on the interior surface and the engagement portion of the shuttle tube 44 is on the exterior surface. Examiner makes notice, rotation of the end piece relative the housing would “unlock” the assembly so that the end piece can move longitudinally relative to the housing for transition of the tube between the proximal positon and the distal position. Therefore, the rotation of the end piece relative to the housing would be effective to move the end piece relative to the housing, since the rotation would unthread the pieces and allow longitudinal movement. Therefore, the rejection has been maintained.
Applicant argues with regard to claims 10, Barry fails to disclose the amended language “the housing is configured such that, when the tube is in the distal position, at least a portion of the end piece extends coaxially over at least a section of the proximal end portion of the housing, the section of the housing corresponding to a location at which at least a portion of the hemostatic seal is disposed within the lumen of the housing.” Examiner respectfully disagrees, where Examiner interprets at least a portion 
Applicant argues with regarding to claim 19, Barry fails to disclose the amended language “the end piece comprises a distal end portion that is configured to extend co-axially over the proximal end portion of the housing, the proximal end portion of the housing including a region where at least a portion of the valve is mounted within the housing”. Examiner respectfully disagrees, the rejection has been clarified to state the proximal end portion of the housing includes the entirety of the sheath cap 30. Where the end piece extends over a portion of the sheath cap 30 as shown in Fig. 4. Furthermore, the remainder of sheath cap 30 includes a region where the valve 28 is mounted within the housing by being within the same plane as shown in Fig. 4. Therefore, the rejection has been maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 10-17, 19-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barry et al (US5911710) (“Barry”). 
Regarding claim 1, Barry discloses an introducer device for introducing a medical device into a patient's vasculature, the introducer device comprising: 
a housing (sheath housing 20); 
a distal sheath (sheath tube 24) adapted to be inserted into a patient's vasculature with the housing positioned outside of the patient's vasculature (C1:L11-20; C4:L46-49); 
a hemostatic seal (sheath valve 28) mounted within the housing (see Fig. 2); and 

an end piece (shuttle housing 22) coupled to a proximal end portion of the housing (see Fig. 4) and moveable longitudinally relative to the housing (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63), wherein the tube is fixed to the end piece (shuttle tube 44 is connected to shuttle housing 22 and the structures move together, C10:L5); and
wherein an interior surface of the end piece comprises threads configured to engage corresponding threads on an exterior surface of the housing such that rotation of the end piece relative to the housing is effective to move the end piece longitudinally relative to the housing for transition of the tube between the proximal position and the distal position (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31; Where the snap fit 53 arrangement is shown in Fig. 6, the engagement portion of the shuttle housing 22 is on the interior surface and the engagement portion of the shuttle tube 44 is on the exterior surface; where the engagement requires the shuttle housing 22 to be pushed to mate with the sheath housing 20). 
Regarding claim 3, Barry discloses the introducer device of claim 1, wherein the end piece is configured to extend co-axially over the proximal end portion of the housing when the tube is in the distal position, at least a portion of the hemostatic seal being mounted within the proximal end portion of the housing (shuttle housing 22 extends over sheath housing 20 by extending over the outer surface of cap 
Regarding claim 6, Barry discloses the introducer device of claim 1, wherein the end piece comprises a central opening (entrance port 74) that allows the medical device to be inserted therethrough (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58), into a lumen of the tube, and through the housing (see Fig. 7).  
Regarding claim 7, Barry discloses the introducer device of claim 1, wherein the tube extends co-axially with respect to the proximal end portion of the housing (see Fig .1).  
Regarding claim 8, Barry The introducer device of claim 1, wherein the housing includes a side port (36) distal to the hemostatic seal (see Fig. 1).
Regarding claim 10, Barry discloses an introducer device for introducing a medical device into a patient's vasculature, the introducer device comprising: 
a housing (sheath housing 20) having a proximal opening (opening at proximal end of housing 20 at the sheath lumen 46, see Fig. 2), a distal opening (opening at distal end of housing 20 at the sheath lumen 46, see Fig. 2), and a lumen (lumen 46, see Fig. 2) extending from the proximal opening to the distal opening; 
a hemostatic seal (sheath valve 28) disposed in the lumen; 
an end piece (shuttle housing 22) configured to couple to a proximal end portion of the housing (see Fig. 4) and be moveable longitudinally relative to the housing (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63) when coupled thereto; and 
a tube (shuttle tube 44) fixed to the end piece (shuttle tube 444 is connected to shuttle housing 22 and the structures move together, therefore Examiner interprets the tube 44 as fixed to the housing 22; C10:L5) and configured to extend through the proximal opening into the lumen of the housing (see Fig. 4) when the end piece is coupled to the housing; wherein the end piece is configured to move the tube longitudinally relative to the hemostatic seal between a proximal position and a distal position (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63; where the position of the shuttle housing 22 at the collar 50 is the proximal 
wherein the housing is configured such that, when the tube is in the distal position (position as shown in Fig. 4), at least a portion of the end piece extends co-axially over at least a section of the proximal end portion of the housing (at least a portion of the end piece extends coaxially over the proximal end portion of the housing when looking down the longitudinal axis as shown in Fig. 4), the section of the housing corresponding to a location at which at least a portion of the hemostatic seal is disposed within the lumen of the housing (when viewed down the longitudinal axis the section of housing with the hemostatic seal would be coaxially within the portion of the end piece, see Fig. 4). 
Regarding claim 12, Barry discloses the introducer device of claim 10, wherein the end piece is configured to be manually pushed in a distal direction along the proximal end portion of the housing so as to move the tube from the proximal position to the distal position (shuttle housing 22 is snap-fit to sheath housing 20, C8:L58-61; the snap-fit engagement requires the shuttle housing 22 to be pushed to mate with the sheath housing 20).  
Regarding claim 13, Barry discloses the introducer device of claim 10, wherein the end piece comprises threads that engage corresponding threads of the housing such that rotation of the end piece relative to the housing is effective to move the end piece longitudinally relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31).  
Regarding claim 14, Barry discloses the introducer device of claim 10, wherein the end piece comprises a central opening (entrance port 74) that allows the medical device to be inserted therethrough  (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58), into a lumen of the tube, and through the lumen of the housing (see Fig. 7).  

Regarding claim 16, Barry discloses the introducer device of claim 15, wherein the tube is supported by the end wall (the shuttle tube 44 is held in place and therefore supported by the engagement of the rim 70 to the surface 92; C8:L64-67) and is configured to extend co-axially relative to the proximal end portion of the housing (see Fig. 4) when the end piece is coupled to the housing.  
Regarding claim 17, Barry discloses the introducer device of claim 10, wherein the housing includes a side port (36) distal to the hemostatic seal (see Fig. 1).  

Regarding claim 19, Barry discloses an introducer device for introducing a medical device into a patient's vasculature, the introducer device comprising: 
a housing (sheath housing 20); 
a distal sheath (sheath tube 24) adapted to be inserted into a patient's vasculature with the housing positioned outside of the patient's vasculature (C1:L11-20; C4:L46-49); 
a hemostatic seal (sheath valve 28) mounted within a proximal end portion of the housing; 
an end piece (shuttle housing 22) configured to be coupled to the proximal end portion of the housing (see Fig. 4) and be moveable longitudinally relative to the housing while coupled thereto (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63); and 
a tube (shuttle tube 44) fixed to the end piece (shuttle tube 444 is connected to shuttle housing 22 and the structures move together, therefore Examiner interprets the tube 44 as fixed to the housing 22; C10:L5) and configured to extend through the proximal opening into the lumen of the housing while the end piece is coupled to the housing (see Fig. 4); 
wherein the end piece is configured to move the tube longitudinally relative to the hemostatic seal between a proximal position and a distal position (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63; where the position of the 
wherein the end piece comprises a distal end portion (inner surface proximal the rim 70, see Fig. 3) that is configured to extend co-axially over the proximal end portion of the housing (shuttle housing 22 extends over sheath housing 20 by extending over the outer surface of cap 30 proximal to the rim 50, see Fig. 4), the proximal end portion of the housing including a region where at least a portion of the valve is mounted within the housing (proximal end portion of housing includes entirety of sheath cap 30, where the valve 28 is mounted in the same plane as the distal end of the sheath cap 30, see Fig. 4), and wherein the end piece further comprises a side wall (inner wall of shuttle body adjacent to the rim 70, see Fig. 3) and an end wall (rim 70), the end wall extending radially inwardly relative to the side wall (see Fig. 3); and
wherein the tube is supported by the end wall (the shuttle tube 44 is held in place and therefore supported by the engagement of the rim 70 to the surface 92; C8:L64-67) and extends co-axially with respect to the side wall of the end piece (see Fig. 3), and wherein the tube is configured to extend co-axially with respect to and the proximal end portion of the housing (see Fig. 4) while the end piece is coupled to the housing.
Regarding claim 20, Barry discloses the introducer device of claim 10, wherein at least a portion of an exterior surface of the housing comprises threads, the threads configured to enable longitudinal movement of the end piece over the at least portion of the exterior surface of the housing and retainment of a position of the end piece relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31; Where the snap fit 53 arrangement is shown in Fig. 6, the engagement portion of the shuttle housing 22 is on the interior 
Regarding claim 21, Barry discloses the introducer device of claim 10, wherein the hemostatic seal comprises a proximal valve and a distal valve (valve 28 can be two part construction including first component/proximal valve with a pilot opening and a second component/distal valve with a slit; C4:L65-68, C5:L1), wherein each of the proximal valve and the distal valve is configured to be opened via longitudinal movement of the end piece relative to the housing in a proximal to distal direction, and wherein each of the proximal valve and the distal valve is configured to be closed via longitudinal movement of the end piece relative to the housing in a distal to proximal direction (the first and second component of valve 28 are opened when shuttle tube is inserted through and closed when the shuttle tube is withdrawn from valve 28, C5:L27).  
Regarding claim 22, Barry discloses the introducer device of claim 19, wherein at least a portion of an exterior surface of the housing comprises threads, the threads configured to enable longitudinal movement of the end piece over the at least portion of the exterior surface of the housing and retainment of a position of the end piece relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31; Where the snap fit 53 arrangement is shown in Fig. 6, the engagement portion of the shuttle housing 22 is on the interior surface and the engagement portion of the shuttle tube 44 is on the exterior surface; where the engagement requires the shuttle housing 22 to be pushed to mate with the sheath housing 20).  
Regarding claim 23, Barry discloses the introducer device of claim 19, wherein the hemostatic seal comprises a proximal valve and a distal valve (valve 28 can be two part construction including first component/proximal valve with a pilot opening and a second component/distal valve with a slit; C4:L65-68, C5:L1)), wherein each of the proximal valve and the distal valve is configured to be opened via longitudinal movement of the end piece relative to the housing in a proximal to distal direction, and wherein each of the proximal valve and the distal valve is configured to be closed via longitudinal movement of the end piece relative to the housing in a distal to proximal direction (the first and second component of valve 28 are opened when shuttle tube is inserted through and closed when the shuttle tube is withdrawn from valve 28, C5:L27).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771